

EXHIBIT 10.31


[logo.jpg]


September 21, 1999


Via Federal Express
 
Andrew Scott
Ruth Emyanitoff, Ph.D.
ARCH Development Corporation
Dana-Farber Cancer Institute
5640 South Ellis
375 Longwood
Suite 405
6th Floor
Chicago, IL 60637
Boston, MA 02115



Dear Andrew & Ruth:
 
This will confirm the agreement of GenVec, Inc. ("GenVec"), ARCH Development
Corporation ("ARCH") and the Dana-Farber Cancer Institute, Inc. ("DFCI")
regarding the amendment of that certain license agreement entered into by and
between DFCI, ARCH and GenVec with respect to that certain license agreement
dated May 26, 1993. The parties agree that Section 3B(4) shall be amended to
provide in its entirety as follows:
 
No more than one Royalty payment shall be due with respect to a sale of a
particular Licensed Product under this Agreement and the ARCH Agreement and
shall be due and payable to ARCH and DFCI. No multiple Royalties shall be
payable because any Licensed Product, or its manufacture, sale or use is covered
by more than one Valid Claim under this Agreement and the ARCH Agreements It is
understood and agreed that Licensee's total Royalty obligation under this
Agreement and the ARCH Agreement shall not exceed a cumulative total of * of Net
Sales (as defined in such Agreements) and may be as low as * of Net Sales due to
offsets available pursuant to Section 3B(2), and that any Royalties paid under
this Agreement shall be fully creditable against any royalties due to ARCH under
the ARCH Agreement and shall fully satisfy Licensee's royalty obligations to
ARCH due under the ARCH Agreement on a Licensed Product-by-Licensed Product
basis.
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
 

--------------------------------------------------------------------------------

 

Please indicate your agreement with the foregoing by signing below and returning
one copy to me.
 
Sincerely,
 
Thomas E. Smart
Vice President, Corporate Development

 
UNDERSTOOD AND AGREED:
 
ARCH DEVELOPMENT CORPORATION
 
DANA-FARBER CANCER INSTITUTE
     
By:
   
By:
       
Name:  Alan Thomas
 
Name:  Ruth Emyanitoff, Ph.D.
     
Title:  Assistant Secretary
 
Title:  Director, Office of Technology
    
   Transfer
     
Date:
10/1/1999
 
Date:
10/20/1999


 
2

--------------------------------------------------------------------------------

 